 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 1 of 23 Page ID #:1290



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                   CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE MATTEL INC SECURITIES LITIGATION,             Case No.: CV19-10860 MCS (PLAx)

12

13                                                       INITIAL STANDING ORDER FOR CIVIL CASES
                                                         ASSIGNED TO JUDGE MARK C. SCARSI
14

15

16

17   This case has been assigned to the calendar of Judge Mark C. Scarsi. Both the Court and
18
     counsel bear responsibility for the progress of this litigation in federal court. To “secure the just,
19
     speedy, and inexpensive determination” of this case, as called for in Fed. R. Civ. P. 1, all
20
     parties or their counsel are ordered to become familiar with the Federal Rules of Civil
21
     Procedure, the Local Rules of the Central District of California, and this Court’s Standing
22
     Orders.
23

24   THE COURT ORDERS AS FOLLOWS:

25    1.    Service of the Complaint
26
            The plaintiff shall promptly serve the complaint in accordance with Fed. R. Civ. P. 4 and
27
     file the proofs of service using the Court’s Civil Form CV-001 pursuant to Local Rule 5-3.
28
                                                    1
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 2 of 23 Page ID #:1291



1    Although Fed. R. Civ. P. 4(m) does not require the summons and complaint to be served for 90
2    days, the Court expects service as soon as service can reasonably be accomplished. The
3
     Court will require plaintiff to show good cause to extend the service deadline beyond 90 days.
4
     2.      Presence of Lead Counsel
5
            Lead trial counsel shall attend any scheduling, pretrial, or settlement conference set by
6
     the Court unless engaged in trial. Should that occur, counsel are to file a request for alternate
7
     or co-counsel to appear with a proposed order. The Court does not permit special
8
     appearances; only counsel of record may appear at any proceeding.
9

10   3.      Ex Parte Applications

11          Ex parte applications are solely for extraordinary relief and should be used with

12   discretion. See Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488 (C.D. Cal.

13   1995). Ex parte applications that fail to conform to Local Rule 7-19, including a statement of
14
     opposing counsel’s position, will not be considered, except on a specific showing of good
15
     cause. Concurrently with service of the ex parte papers by electronic service and telephonic
16
     notice, counsel shall also serve the moving party by either facsimile, email, or personal
17
     service, and give notice to the moving party that opposing papers must be filed no later than
18
     24 hours (or one court day) following service. If counsel do not intend to oppose the ex parte
19
     application, counsel must inform the Courtroom Deputy Clerk by telephone or email as soon
20

21   as possible.

22   4.     Continuances or Extensions of Time

23          This Court is very committed to adhering to all scheduled dates. In general, this makes

24   the judicial process more efficient and less costly. Changes in dates are disfavored. Trial
25
     dates set by the Court are firm and will rarely be changed. Therefore, any request, whether by
26
     application or stipulation, to continue the date of any matter before this Court must be
27
     supported by a sufficient basis that demonstrates good cause why the change in the date is
28
                                                  2
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 3 of 23 Page ID #:1292



1    essential. Without such compelling factual support, requests to continue dates set by this
2    Court will not be approved. Counsel requesting a continuance must electronically file any
3
     application or stipulation with a proposed order, including a detailed declaration of the grounds
4
     for the requested continuance or extension of time. The Court will not consider any request
5
     that does not comply with the Local Rules and this Order. Proposed stipulations extending
6
     scheduling dates become effective only if, and when, this Court approves the stipulation as
7
     presented to, or modified by, the Court, and an associated order is entered. Counsel should
8
     avoid submitting requests for a continuance less than at least seven (7) calendar days prior to
9

10   the scheduled date that is the subject of the request.

11          Any request or stipulation to continue shall incorporate the modified deadlines in

12   addition to the deadlines that remain unchanged. Each proposed modification should be
13   entered above the corresponding deadline, within the same cell as the corresponding current
14
     deadline. The modified deadline should be placed between brackets (i.e., “[Date]”). For
15
     example:
16

17
      [March 11, 2020]              Non-Expert Discovery Cut-Off
18

19
      Jan 1, 2019

20

21   5.     TROs and Injunctions
22          Parties seeking emergency or provisional relief shall comply with Fed. R. Civ. P. 65
23
     and Local Rule 65-1. The application shall include a proof of service which complies with the
24
     Court’s requirements for ex parte applications or a separate request for service to be excused.
25
     The Court will not rule on any application for such relief for at least 24 hours after the party
26
     subject to the requested order has been served, unless service is excused. Counsel shall call
27
     the Courtroom Deputy Clerk no later than 30 minutes after e-filing the documents.
28
                                                   3
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 4 of 23 Page ID #:1293



1    Additionally, on the day the documents are e-filed, counsel shall deliver a courtesy copy on
2    the 4th Floor of the First Street Courthouse.
3
      6.     Cases Removed from State Court
4
              All documents filed in state court, including documents appended to the complaint,
5
      answers, and motions, must be re-filed in this Court as a supplement to the notice of
6
      removal. See 28 U.S.C. § 1447(a) and (b). If the defendant has not yet answered or filed a
7
      motion in response to the complaint, the answer or responsive pleading filed in this Court
8
      must comply with the Federal Rules of Civil Procedure and the Local Rules. If, before the
9

10    case was removed, a motion or demurrer in response to the complaint was pending in state

11    court, it must be re- noticed in this Court in accordance with Local Rule 6-1 and Local Rule 7.

12    Counsel shall file with their first appearance a Notice of Interested Parties in accordance with

13    Local Rule 7.1-1.
14
              If an action is removed to this Court that contains a form pleading, i.e., a pleading in
15
      which boxes are checked, the party or parties utilizing the form pleading must file an
16
      appropriate pleading with this Court within 30 days of receipt of the Notice of Removal. The
17
      appropriate pleading referred to must comply with the requirements of Fed. R. Civ. P. 7, 7.1,
18
      8, 9, 10 and 11.
19

20   7.      Status of Fictitiously Named Defendants

21           This Court intends to adhere to the following procedures where a matter is removed to
22   this Court on diversity grounds with fictitiously named defendants. See 28 U.S.C. §§ 1441 and
23
     1447.
24
             a.     Plaintiff is expected to ascertain the identity of, and serve, any fictitiously named
25

26   defendant, within 90 days of the removal of the action to this Court.

27           b.     If plaintiff believes (by reason of the necessity for discovery or otherwise) that

28   fictitiously named defendants cannot be fully identified within the 90-day period, an ex parte
                                                     4
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 5 of 23 Page ID #:1294



1    application requesting permission to extend that period to effectuate service may be filed with
2    this Court. Such an application shall state the specific reasons for the requested extension of
3
     time, including a description of all efforts made up to that time to identify and serve such
4
     person(s). The ex parte application shall be served upon all appearing parties, and shall state
5
     that appearing parties may file written comments within seven (7) days of the filing of the ex
6
     parte application.
7

8           c.      If plaintiff wants to substitute a defendant for one of the fictitiously named

9    defendants, plaintiff shall first seek the consent of counsel for all defendants (and counsel for

10   the fictitiously named party, if that party has separate counsel). If consent is withheld or
11
     denied, plaintiff should file a motion on regular notice. The motion and opposition should
12
     address whether the matter should thereafter be remanded to the Superior Court if complete
13
     diversity of citizenship would no longer be present as a result of the addition of the new party.
14
     See U.S.C. § 1447(c) and (d).
15
     8.     Discovery
16
            a.       Discovery Matters Referred to Magistrate Judge
17

18          All discovery matters, including all discovery motions, are referred to the assigned

19   United States Magistrate Judge. The Magistrate Judge’s initials follow the District Judge’s

20   initials next to the case number on this Order. All discovery-related documents must include
21
     the words “DISCOVERY MATTER” in the caption to ensure proper routing. Counsel are
22
     directed to contact the Magistrate Judge’s Courtroom Deputy Clerk to schedule matters for
23
     hearing. Please deliver mandatory chambers’ copies of discovery-related papers to the
24
     Magistrate Judge assigned to this case rather than to this Court.
25
            In accordance with 28 U.S.C. § 636(b)(1)(A), the Court will not reverse any order of the
26
     Magistrate Judge unless it has been shown that the Magistrate Judge’s order is clearly
27

28   erroneous or contrary to law.
                                                   5
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 6 of 23 Page ID #:1295



1           Any party may file and serve a motion for review and reconsideration before this Court.
2    See Local Rule 7-18. The moving party must file and serve the motion within 14 days of
3
     service of a written ruling or within 14 days of an oral ruling that the Magistrate Judge states
4
     will not be followed by a written ruling. The motion must specify which portions of the ruling are
5
     clearly erroneous or contrary to law and support the contention with points and authorities.
6
     Counsel shall deliver a conformed copy of the moving papers and responses to the Magistrate
7
     Judge’s Courtroom Deputy Clerk at the time of filing.
8
             b.     Compliance with Fed. R. Civ. P. 26(a)
9

10          Unless there is a likelihood that, upon motion by a party, the Court would order that any

11   or all discovery is premature, counsel should begin to conduct discovery actively before the
12   Scheduling Conference. Discovery is not stayed prior to the Scheduling Conference or after
13
     dates have been set unless otherwise ordered by the Court. At the very least, the parties shall
14
     comply fully with the letter and spirit of Fed. R. Civ. P. 26(a) and thereby obtain and produce
15
     most of what would be produced in the early stage of discovery, because at the Scheduling
16
     Conference the Court will impose firm deadlines to complete discovery
17

18   9.      Motions

19          a.       Time for Filing and Hearing Motions
20
            Motions shall be filed in accordance with Local Rule 6-1 and Local Rule 7. In general,
21
     this Court hears motions on Mondays, beginning at 9:00 a.m. If Monday is a national holiday,
22
     motions will be heard on the following Monday. It is not necessary to clear a hearing date with
23
     the Courtroom Deputy Clerk prior to the filing of a motion, but counsel shall review the Court’s
24
     Closed Motion Dates prior to selecting a date. Motion dates are closed when the Court’s
25

26   calendar is full and, therefore, counsel shall not assume that a motion date(s) is available.

27          The Court does not require a proposed order to be e-filed with any motion unless

28   otherwise directed by the Court. A separate order will issue.
                                                   6
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 7 of 23 Page ID #:1296



1            b.     Briefing Motions
2            Please read this section carefully. This Court’s schedule for briefing motions
3
     differs significantly from the briefing schedule set by the Local Rules.
4
             Any motion that is filed and set for a hearing to be held fewer than 35 days from the
5
     date of the filing of the motion shall be briefed pursuant to Local Rule 6-1 and Local Rule 7.
6

7    Otherwise, motions shall be briefed according to the following schedule:

8            (a). Any motion that is filed and set for a hearing between 35 and 70 days from the

9    date of the filing of the motion: (i) any opposition must be filed no later than 14 days after the

10   filing of the motion; and (ii) any reply must be filed no later than 21 days after the filing of the
11   motion.
12
             (b). Any motion that is filed and set for a hearing more than 70 days from the date of
13
     the filing of the motion: (i) any opposition must be filed no later than 21 days after the filing of
14
     the motion; and (ii) any reply must be filed no later than 35 days after the filing of the motion.
15

16           The Court will permit the parties to stipulate, without a court order, to a briefing

17   schedule for any motion that is set for a hearing to be held more than 70 days from the date it

18   was filed so long as the reply is filed no later than five (5) weeks prior to the hearing date. A

19   stipulation regarding the agreed-upon briefing schedule shall be filed with the Court within
20
     seven (7) calendar days from the date the motion is filed. The stipulation shall include in the
21
     caption “STIPULATED PER STANDING ORDER.”
22
             c.     Pre-Filing Requirement To Meet and Confer
23
             Counsel must comply with Local Rule 7-3, which requires counsel to engage in a pre-
24
     filing conference “to discuss thoroughly . . . the substance of the contemplated motion and
25

26   any potential resolution.” Counsel should discuss the issues to a sufficient degree that if a

27   motion is still necessary, the briefing may be directed to those substantive issues requiring

28   resolution by the Court. Counsel should resolve minor procedural or other non-substantive
                                                    7
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 8 of 23 Page ID #:1297



1    matters during the conference. The in propria persona status of one or more parties does not
2    alter this requirement.
3
             d.     Length and Format of Motion Papers
4
             Memoranda of points and authorities shall not exceed 25 pages and all footnotes shall
5
     be in the same type size pursuant to Local Rule 11-3. Oppositions shall not exceed 25 pages
6
     and any reply shall not exceed 10 pages. All motion papers shall be filed pursuant to Local
7
     Rule 11-3 and Local Rule 11-6. Only in rare instances and for good cause shown will the
8
     Court grant an application to extend these page limitations. No supplemental brief shall be
9

10   filed without prior leave of Court.

11           If documentary evidence in support of or in opposition to a motion or application
12   exceeds 100 pages, the documents shall be placed in a binder, with an index and with each
13
     item of evidence separated by a tab divider. If such evidence exceeds 200 pages, the
14
     documents shall be placed in a Slant D-Ring binder, with an index and with each item of
15
     evidence separated by a tab divider.
16
             Counsel shall adhere to Local Rule 5-4.3 with respect to the conversion of all
17

18   documents to a PDF so that when a document is e-filed, it is in the proper size and format that

19   is PDF searchable. Further, all documents shall be filed in a format so that text can be

20   selected, copied, and pasted directly from the document.

21           e.     Mandatory Chambers’ Copies
22
             Mandatory chambers’ copies are to be submitted pursuant to Local Rule 5-4.5. The
23
     Court requires copies of only: (i) initial pleadings (complaints, counterclaims, cross-claims),
24
     (ii) Joint Rule 16(b)/26(f) reports with schedule of pretrial and trial dates, (iii) motion papers
25

26
     (motions, oppositions, replies, non-oppositions, and any document relating to such), (iv) trial

27   documents (joint statement of the case, proposed voir dire, jury instructions, verdict form,

28   joint exhibit list, joint witness list, and any disputes relating to such), (v) ex parte applications
                                                     8
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 9 of 23 Page ID #:1298



1    relating to a temporary restraining order, and (vi) presentation materials for patent cases.
2    Mandatory chambers’ copies must be delivered to the Clerk's Office, located in the First
3
     Street Courthouse, no later than 12:00 P.M. on the day following the filing of the document,
4
     with the exception of a document(s) relating to a temporary restraining order, which is to be
5
     submitted the day it is filed. See infra, 11, p. 18.
6
             Mandatory chambers’ copies must be printed from CM/ECF and must include the
7
     CM/ECF-generated header (consisting of the case number, document control number, date
8
     of filing, page number, etc.). Any stapling or binding should not obscure the CM/ECF-
9

10   generated header. The Court prefers that chambers’ copies not be two-hole punched or

11   blue-backed; when possible, staple each copy only in the upper left hand corner.

12           f.     Citations to Case Law
13           Citations to case law must identify not only the case cited, but the specific page
14
     referenced. For example, if a quotation is presented, the associated page citation shall be
15
     provided. Similarly, if a case is cited in support of a proposition based on language in the
16
     opinion, the page(s) on which such language appears shall be provided. Bluebook style is
17
     preferred.
18

19
             g.     Citations to Other Sources

20           Statutory references should identify with specificity the sections and subsections

21   referenced. Citations to treatises, manuals, and other materials should include the volume,
22   section, and pages that are referenced. Citations to prior filings in the same matter shall include
23
     the docket entry number, section, and pages that are referenced. Bluebook style is preferred.
24
             h.     Oral Argument
25
             If the Court deems a matter appropriate for decision without oral argument, the Court w
26
     will notify the parties in advance. Local Rule 7-15.
27

28
                                                    9
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 10 of 23 Page ID #:1299



1    10.     Specific Motions
2           a.       Motions Pursuant to Rule 12
3
            Many motions to dismiss or to strike can be avoided if the parties confer in good faith
4
     (as required by Local Rule 7-3), especially where perceived defects in a complaint, answer, or
5
     counterclaim could be corrected by amendment. See Chang v. Chen, 80 F.3d 1293, 1296 (9th
6

7    Cir. 1996) (where a motion to dismiss is granted, a district court should provide leave to amend

8    unless it is clear that the complaint could not be saved by any amendment). These principles

9    require that plaintiff’s counsel carefully evaluate defendant’s contentions as to the deficiencies

10   in the complaint. In most instances, the moving party should agree to any amendment that
11   would cure the defect.
12
            If a motion to dismiss is granted with leave to amend, counsel shall attach as an
13
     appendix to an amended pleading a “redline” version of the amended pleading showing all
14
     additions and deletions of material.
15
            b.      Motions to Amend
16

17          All motions to amend pleadings shall: (1) state the effect of the amendment and (2)

18   identify the page and line number(s) and wording of any proposed change or addition of

19   material. The proposed amended pleading shall be serially numbered to differentiate it from

20   previously amended pleadings.
21
            In addition to the requirements of Local Rule 15, counsel shall attach as an appendix to
22
     the moving papers a “redline” version of the proposed amended pleading showing all additions
23
     and deletions of material.
24
            c.      Summary Judgment Motions
25
            Parties need not wait until the motion cut-off date to bring a motion(s) for summary
26

27   judgment or partial summary judgment. Whenever possible, the party moving for summary

28   judgment should provide more than the minimum twenty-eight (28) day notice for motions. See
                                                  10
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 11 of 23 Page ID #:1300



1            Local Rule 6-1. The parties should prepare papers in a fashion that will assist the Court
2    in locating the evidence with respect to the facts (e.g., generous use of tabs, tables of contents,
3
     headings, indices, etc.). The parties are to comply precisely with Local Rule 56.
4

5
                    i.     Statements of Uncontroverted Facts and Genuine Issues

6           The Statement of Uncontroverted Facts and Conclusions of Law ("Statement of

7    Uncontroverted Facts"), as required by Local Rule 56-1, shall be separately lodged and identify

8    each claim for relief on which the moving party seeks summary judgment and the legal
9
     grounds for summary judgment. In a two-column format beneath the identified claim for
10
     relief, the left- hand column shall set forth, sequentially numbered, each allegedly
11
     uncontroverted material fact as to that claim for relief, and the right-hand column shall set
12
     forth the evidence that supports the factual statement. Citation to the supporting evidence
13
     shall be specific, including reference to the docket number, exhibit, page, and line number.
14

15   The Statement of Uncontroverted Facts shall be formatted based on the following examples:

16   Plaintiff's Claim for Relief for _______ is Barred by the Applicable Statute of

17   Limitations. (Cite)

18    1. (Moving party's first undisputed fact)         (Supporting evidence citation, e.g., Dkt. 50,
19
                                                        Exh. 5 at 7:3-5)
20    1. (Moving party's first undisputed fact)         (Supporting evidence citation, e.g., Dkt.

21                                                      51-5, Exh. 5 at 8:4-5)

22
            Chambers’ copies of the Statement of Uncontroverted Facts and Conclusions of Law
23
     shall be submitted in a binder, which is separated from the evidence in support of a motion
24
     for summary judgment. Counsel shall include tab dividers which separate the statements of
25

26
     uncontroverted facts in support of each claim for relief.

27          The opposing party’s Statement of Genuine Disputes of Material Fact must be in two

28   columns and track the movant’s separate statement exactly as prepared. The left-hand
                                                   11
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 12 of 23 Page ID #:1301



1    column must restate the allegedly undisputed fact and the alleged supporting evidence, and
2    the right- hand column must state either that it is undisputed or disputed. The opposing party
3
     may dispute all or only a portion of the statement, but if disputing only a portion, such party
4
     must clearly indicate what part is being disputed, followed by the opposing party’s evidence
5
     controverting the fact. To demonstrate that a fact is disputed, the opposing party must briefly
6
     state why it disputes the moving party’s asserted fact, cite to the relevant exhibit or other
7
     evidence, and describe what it is in that exhibit or evidence that refutes the asserted fact. No
8
     legal argument should be set forth in this document.
9

10          Chambers’ copies of the opposing party’s Statement of Genuine Disputes must also

11   be submitted in a binder, which is separated from the evidence in opposition to a motion for

12   summary judgment. Counsel shall include tab dividers which separate the Statement of
13   Genuine Disputes as to each claim for relief.
14
            The opposing party may submit additional material facts that bear on, or relate to, the
15
     issues raised by the movant, which shall follow the format described above for the moving
16
     party’s separate statement. These additional facts shall continue in sequentially numbered
17
     paragraphs and shall set forth in the right-hand column the evidence that supports that
18
     statement. Additional material facts shall be filed in a separate document from the Statement
19
     of Genuine Disputes. Chambers’ copies of the opposing party’s additional material facts
20

21   must be filed in a separate binder from the Statement of Genuine Disputes. Counsel shall

22   include tab dividers which separate the additional material facts as to each claim for relief.

23                  ii.    Supporting Evidence
24          No party shall submit evidence other than the specific items of evidence or testimony
25
     necessary to support or controvert a proposed statement of undisputed fact. For example,
26
     entire deposition transcripts, entire sets of interrogatory responses, and documents that do
27

28
                                                   12
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 13 of 23 Page ID #:1302



1    not specifically support or controvert material in the separate statement shall not be
2    submitted in support of or opposition to a motion for summary judgment.
3
            Evidence submitted in support of, or in opposition to, a motion should be submitted
4
     either by way of stipulation or as exhibits to declarations sufficient to authenticate the
5
     proffered evidence and should not be attached to the memorandum of points and authorities.
6

7    Documentary evidence as to which there is no stipulation regarding foundation must be

8    accompanied by the testimony, either by declaration or properly authenticated deposition

9    transcript, of a witness who can establish authenticity.

10          The parties shall ensure that electronically filed copies of evidence in support of, or in
11   opposition to, a motion for summary judgment are in the proper format. Thus, all documents
12
     must be PDF searchable and have selectable text that may be copied and pasted directly
13
     from the filed document. All chambers’ copies shall be filed in accordance with ¶ 9(d) of this
14
     Order. All chambers’ copies and electronically filed documents must include the CM/ECF-
15
     generated header (consisting of the case number, document control number, date of filing,
16
     page number, etc.).
17

18          Additionally, testimony cited in a statement of uncontroverted facts, statement of

19   genuine material facts, or additional material facts shall be highlighted and/or underlined in
20   both the electronically filed copy on CM/ECF and in the chambers’ copies.
21
                    iii.    Objections to Evidence
22
            Evidentiary objections to a declaration submitted in connection with a motion or other
23
     matter shall be made in writing and served and e-filed at the same time as, but separately
24
     from, the opposition or reply papers. If a party disputes a fact based in whole or in part of an
25
     evidentiary objection, the ground of the objection should be succinctly stated in a separate
26

27   statement of evidentiary objections in a three-column format:

28
                                                   13
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 14 of 23 Page ID #:1303



1                           a. The left column should include the relevant portions of any
2                           b. declaration or deposition, which shall include the highlighted,
3
                               underlined, and/or bracketed portions that are being objected to
4
                               (including page and line number, if applicable). Each objection shall
5
                               be numbered and located within the copy of the declaration.
6
                            b. The middle column should set forth a concise objection (e.g., hearsay,
7
     lacks foundation, etc.) with a citation to the Federal Rules of Evidence or, where applicable, a
8

9    case citation.

10                          c. The right column should provide space for the Court’s entry of its ruling
11
     on the objection.
12
                            d. A proposed order shall be filed and attached to the evidentiary
13
     objections as a separate document consistent with Local Rule 52-4.1 and either uploaded
14
     through the CM/ECF System or emailed directly to the Court’s Chambers’ email at:
15

16   mcs chambers@cacd.uscourts.gov.

17          See Exhibit F to this Order. Counsel shall adhere to this format for any

18   evidentiary objections that are submitted to the Court for consideration.

19          d.        Motions in Limine
20
            Motions in limine are heard at the date and time of the Final Pretrial Conference and
21
     shall be e-filed fourteen (14) calendar days before the Final Pretrial Conference. The motions
22
     shall be prepared and filed consistent with Local Rule 6-1 and Local Rule 7 shall be
23
     numbered sequentially by each party who presents them. The supporting memorandum shall
24
     not exceed ten (10) pages. Any opposition(s) shall be e-filed seven (7) days before the Final
25
     Pretrial Conference and shall not exceed 10 pages. The Court will permit oral argument on
26

27   motions in limine and, therefore, a reply is not required. The Court hears all motions in limine,

28
                                                   14
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 15 of 23 Page ID #:1304



1    which shall be numbered sequentially by each party who presents them, at the time of the
2    Final Pretrial Conference.
3
            e.         Motions for Attorney's Fees
4
             Motions for attorney’s fees shall be e-filed and set for hearing according to Local Rule
5
     6- 1 and this Order. Any motion or request for attorney’s fees shall attach two summaries, in
6
     table form, of the hours worked by and billing rate of each attorney with title (i.e., partner,
7
     local counsel, associate, etc.).
8
             The first table shall include a summary of the hours worked by each attorney,
9

10   organized by task (i.e., discovery, motion to dismiss, motion for summary judgment). If the

11   hourly rate charged by any individual attorney changed while the case was ongoing, the party

12   shall provide separate calculations for the total number of hours that the attorney spent in
13   connection with each task at each hourly rate.
14
             The second table shall include a summary of the hours worked by each attorney,
15
     organized by attorney. This table shall list all of the tasks on which the attorney worked,
16
     the hours worked on each task, and the hourly rate of each attorney.
17
             Any table as set forth above shall be attached to the motion and electronically filed.
18
     The courtesy copy of the table shall be emailed to the Court’s Chambers’ email at:
19
     mcs chambers@cacd.uscourts.gov, which shall be prepared in Microsoft Excel and have all
20

21   restrictions removed so that the spreadsheet can be edited. See Exhibit G.

22                i.          Motions for Preliminary and Final Approval of Class Action
23                            Settlement
24
            Parties submitting a motion for preliminary or final approval of a class settlement shall
25
     include a spreadsheet supporting any proposed award of attorney’s fees. The spreadsheet
26
     shall include an estimate of any future attorney’s fees for which compensation will be sought,
27
     the normal hourly rate of all counsel for whom entries appear on the spreadsheet, the support
28
                                                   15
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 16 of 23 Page ID #:1305



1    for such hourly rate(s), and an explanation of the basis of any service enhancement award for
2    lead plaintiff(s), including the hours worked and activities performed by such lead plaintiff(s).
3
     An editable, electronic courtesy copy shall be prepared in Microsoft Excel and emailed to the
4
     Court’s Chambers’ email at: mcs chambers@cacd.uscourts.gov formatted for use with
5
     Microsoft Excel. See Exhibit G.
6

7    11.     Under Seal Documents
8
            Counsel shall comply with Local Rule 79-5. All applications must provide the reason(s)
9
     why the parties’ interest in maintaining the confidentiality of the document(s) outweighs the
10
     public’s right of access to materials submitted in connection with a judicial proceeding.
11
     Counsel are ordered to meet and confer in person or by telephone at least seven (7) calendar
12

13   days prior to the filing of an application in which the basis for the requested sealing is stated to

14   determine if they can agree on the proposed under seal filing. Not later than two (2) calendar

15   days after the meet and confer process has concluded, the non-proposing party shall confirm
16   whether it agrees to having such information designated as confidential or whether it opposes
17
     an under seal filing. Any application for under seal filing, whether or not opposed, shall contain
18
     the dates and method by which the parties met and conferred. If such information is not
19
     provided, the application will be denied without prejudice to an amended application being
20
     filed that complies with the foregoing terms.
21
            E-filing Applications for Leave to File Under Seal
22
            1.         The application for leave to file under seal shall be filed on the public
23

24                     docket and shall attach a proposed order pursuant to Local Rule 5-

25                     4.4.1and Local Rule 5-4.4.2. Any declaration that supports the application

26                     shall also be attached to the application unless it contains confidential
27

28
                                                     16
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 17 of 23 Page ID #:1306



1                 information. The declaration shall be filed under seal as its own docket
2                 entry if it contains confidential information.
3
          2.      The unredacted version of any document(s) shall be filed under seal. It
4
                  may be attached to the declaration that supports the application, if the
5
                  declaration is sealed and is filed as its own docket entry. Otherwise, it shall
6
                  be filed as its own docket entry. The title shall include “Unredacted” or
7
                  “Sealed” as the first word of the title of the document. Any sealed
8
                  document must clearly mark the information that is confidential or
9

10                privileged via highlighting in color and/or using brackets.

11        3.      The Court will review the submitted documents and make a determination

12                as to whether the document(s) can be sealed and filed on the docket. If the
13                application is granted, counsel shall file:
14
                        i. The unredacted version of the entire document as its own docket
15
                           entry. The title shall include “Unredacted” or “Sealed” as the first
16
                           word of the title of the document. Any information that has been
17
                           redacted or omitted from the public filing must be clearly marked
18
                           via highlighting in color and/or using brackets.
19
                       ii. The redacted version of the entire document as its own docket
20

21                         entry. Unless otherwise stated in the order granting the

22                         application, a redacted version is required of all sealed

23                         documents. The title shall include “Redacted” as the first word of
24                         the title of the document. Any information that is confidential or
25
                           privileged must be blacked out or a page shall be inserted with the
26
                           title of the document that indicates that the entire document is
27
                           sealed.
28
                                               17
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 18 of 23 Page ID #:1307



1                                  1. Closely related materials filed at the same time where
2                                      some are proposed to be filed under seal and others will
3
                                       not be sealed shall be considered as a single document
4
                                       and filed as a single docket entry containing multiple
5
                                       attachments. For example, if certain exhibits to a
6
                                       declaration are to be filed under seal, even if other exhibits
7
                                       or the declaration are not, the entire document for which
8
                                       permission to seal should be sought is the declaration and
9

10                                     all exhibits. The docket shall therefore include:

11                                 2. One unredacted/sealed docket entry with the documents

12                                     to include the declaration with all exhibits, including sealed
13                                     exhibits, efiled as an attachment to the declaration;
14
                                   3. a separate redacted docket entry with the documents to
15
                                       include the declaration with all exhibits, including redacted
16
                                       exhibits, efiled as an attachment to the declaration.
17
                          (iii)   A courtesy copy shall be delivered of the sealed document(s)
18

19
                                  only, both at the time that they are submitted as proposed

20                                documents to be sealed in connection with the application and

21                                after the application is granted. No courtesy copy is necessary of

22                                the application, proposed order, or any redacted document(s).
23   12.    Initial Pleadings
24
            Counsel shall comply with Local Rule 3 when filing initial pleadings. All initiating
25
     pleadings, including third-party complaints, amended complaints, complaints in intervention,
26
     counterclaims, and cross claims, shall be filed as a separate document. None shall be
27

28   combined with an answer.
                                                  18
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 19 of 23 Page ID #:1308



1    13.     Amended Pleadings
2           Every amended pleading shall be serially numbered to differentiate the pleading from
3
     prior pleadings, e.g., First Amended Complaint, Second Amended Counterclaim, Third
4
     Amended Cross Claim, etc. Counsel shall attach as an appendix to all amended pleadings a
5
     “redline” version of the amended pleading showing all additions and deletions of material from
6
     the most recent prior pleading.
7

8    14.    Pro Se/Self-Represented Parties

9            Pro se/Self-represented parties may continue to present all documents to the Clerk

10   for filing in paper format pursuant to Local Rule 5-4.2. However, the Court will also permit
11   self- represented parties to present all documents to the Clerk for filing by email so long as
12
     they comply with the following requirements:
13
             (a) The document shall be prepared so that it complies with the requirements set
14
     forth in Local Rule 11-3, i.e., legibility, font, paper, pagination, spacing, title page, page limits,
15
     etc. Additionally, the document shall also comply with any requirements specific to the type
16
     of document that is being submitted for filing, i.e., motions need to also adhere to Local Rule
17

18   6-1 and Local Rule 7 as set forth in ¶ 9 of this Order.

19           (b)    The document shall be emailed as a PDF document to the Chambers’ email:

20   mcs chambers@cacd.uscourts.gov no later than the date it is due. The Court will deem the

21   date the document is emailed as the filed or lodged date. The proceeding line of the email
22   shall contain: (i) the case number; (ii) case name; and (iii) “Pro Se Filing” to ensure it will be
23
     filed/lodged properly.
24
             (c)      The Chambers’ email will be used solely to accept documents for filing. The
25
     Chambers’ email is not to be used in any way to communicate with the Judge or Clerk. All
26
     parties, including Pro se/Self-represented parties, shall refrain from writing letters to the
27
     Court, sending e-mail messages, making telephone calls to chambers, or otherwise
28
                                                     19
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 20 of 23 Page ID #:1309



1    communicating with the Court unless opposing counsel is present. All matters must be called
2    to the Court’s attention by appropriate application or motion pursuant to Local Rule 83-2.
3
             (d)      A courtesy copy of the document shall be mailed to the Court no later than
4
     12:00 p.m. on the day following the date it was emailed as set forth in ¶ 9(e) of this Order.
5
             (e)      It is the Court’s expectation that Pro se/Self-represented parties are to comply
6

7    with the Local Rules and the rules set by this Court. The Court has a Pro Se Clinic available

8    to assist those persons who do not have an attorney to represent them. Clinics are located in

9    Los Angeles, Riverside, and Santa Ana. More information can be obtained on the Court’s

10   website located at http://prose.cacd.uscourts.gov/. The Los Angeles Clinic operates by
11   appointment only. You may schedule an appointment either by calling the Clinic or by using
12
     an internet portal. You can call the Clinic at (213) 385-2977, ext. 270 or you can submit an
13
     internet request at the following site: http://prose.cacd.uscourts.gov/los-angeles. Clinic staff
14
     can respond to many questions with a telephonic appointment or through your email
15
     account. It may be more convenient to email your questions or schedule a telephonic
16
     appointment. Staff can also schedule you for an in-person appointment at their location in
17

18   the Roybal Federal Building and Courthouse, 255 East Temple Street, Suite 170, Los

19   Angeles, California 90012.

20   15.    Notice of This Order/E-Filed Documents

21           Plaintiff’s counsel or plaintiff (if appearing on his or her own behalf) shall immediately
22   serve this Order on all parties, including any new parties to the action. If this case came to
23
     the Court by a Petition for Removal, the removing defendant(s) shall serve this Order on all
24
     other parties.
25
             ///
26
             ///
27
             ///
28
                                                   20
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 21 of 23 Page ID #:1310



1           Any document that is e-filed shall be served by mail that same day on any party or
2    attorney who is not permitted or has not consented to electronic service, with a proof of service
3
     to be filed within 24 hours.
4
     IT IS SO ORDERED.
5                                                        ______________________________
6    Dated: October 21, 2020                             MARK C. SCARSI
                                                         UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  21
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 22 of 23 Page ID #:1311



1                     EXHIBIT F: FORMAT FOR EVIDENTIARY OBJECTIONS

2

3    Declaration/Testimony of_____________               Objections            Ruling
4

5
     Example 1: Entire Declaration of John
6    Smith

7    Start of Deposition …………………………….
8                                                 1. E.g., Hearsay, cite.   1. Sustained/
     [1. Language subject to objection]                                        Overruled
9

10   …………………………………….....................

11
     …………………………………………………...
12
     ……………………………………………………
13
                                                  2. E.g., Lacks            2. Sustained/
14   [2. Language subject to objection]              foundation, cite.         Overruled
15
     ……………………………………………………
16

17   ……………………………………………………

18
     ……………………………………………………
19                                                3. E.g., Hearsay, cite.   3. Sustained/
     [3. Language subject to objection]                                        Overruled
20

21   ……………………………………………………

22
     ……………………………………………………
23
     ……………………………………………………
24

25          End if Declaration
26

27

28
                                             22
 Case 2:19-cv-10860-MCS-PLA Document 60 Filed 10/21/20 Page 23 of 23 Page ID #:1312



1                 EXHIBIT G: FORMAT FOR ATTORNEY’S FEES SUMMARY CHARTS

2                                          Table 1
                                  Task 1: Motion to Dismiss
3
     Attorney             Rate                  Hours                  Fee
4
     Attorney 1           $XXX/hour             Total hours spent by   $XXX
     (position)                                 Attorney 1 on Task 1
5    Attorney 1           $XXX/hour             Total hours spent by   $XXX
     (position)                                 Attorney 1 on Task 1
6    Fee Request for Task 1                     Task 1 Sum             Task 1 Sum
                            Task 2: Motion for Summary Judgment
7    Attorney 1           $XXX/hour             Total hours spent by   $XXX
     (position)                                 Attorney 1 on Task 1
8    Attorney 1           $XXX/hour             Total hours spent by   $XXX
     (position)                                 Attorney 1 on Task 1
9
     Fee Request for Task 1                     Task 1 Sum             Task 1 Sum
10

11   Table 2
     Attorney              Rate       HOURS BY TASK                    TOTALS
12   Attorney 1                       Task          Total Hours        Hours:
     (position)                                     Spent by           Amount: $
13                                                  Attorney on
                                                    Task
14                                    i.e., Motion
                                      to Dismiss
15
                                      Discovery
16
                                      Deposition
                                      Task 4
17                                    Task 5 (etc.)
     Attorney 1                       Task          Total Hours        Hours:
18   (position)                                     Spent by           Amount: $
                                                    Attorney on
19                                                  Task
     Total                                                             Hours:
20                                                                     Amount: $
21

22

23

24

25

26

27

28
                                            23
